 

Exhibit 10.1

 

EXECUTION VERSION

 

STOCK REPURCHASE AGREEMENT

 

BY AND BETWEEN

 

REGENERON PHARMACEUTICALS, INC.,

 

AND

 

SANOFI

 

Dated as of May 25, 2020

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of May 25, 2020 by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (“Regeneron”) and Sanofi, a company organized under the laws of
France (“Sanofi” or the “Selling Shareholder”).

 

WHEREAS, Regeneron and the Selling Shareholder propose to enter into a
transaction whereby the Selling Shareholder shall sell to Regeneron, and
Regeneron shall purchase from the Selling Shareholder, shares of Regeneron’s
common stock, par value $0.001 per share (“Common Stock”), as set forth in this
Agreement (the “Repurchase Transaction”); and

 

WHEREAS, the Selling Shareholder and its affiliates propose to sell through an
underwritten public offering a base number of shares equal to all shares of
Common Stock held by the Selling Shareholder and its affiliates as of the date
hereof (other than the Sanofi Shares (as defined below) subject to the
Repurchase Transaction, any shares of Common Stock subject to the underwriter
option to purchase additional shares of Common Stock in the offering, and
400,000 shares of Common Stock that Sanofi intends to retain) (the “Secondary
Offering”).

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

 

ARTICLE I

 

REPURCHASE

 

Section 1.1 Repurchase of Common Stock.

 

(a) Under the terms and subject to the conditions hereof and in reliance upon
the representations, warranties and agreements contained herein, at the Closing
(as defined below), the Selling Shareholder shall sell to Regeneron such
aggregate number of shares of Common Stock (such aggregate amount, the “Sanofi
Shares”) equal to $5,000,000,000 (Five Billion U.S. Dollars) (the “Purchase
Price”), divided by the price at which the shares of Common Stock are sold to
the public in the Secondary Offering, less the underwriting discount (the
“Secondary Share Price”), and with the Sanofi Shares and the Purchase Price
rounded down for any fraction of a share.

 

Section 1.2 Closing. The closing (the “Closing”) of the purchase of the Sanofi
Shares shall be held at the offices of Wachtell, Lipton, Rosen & Katz, 51 West
52nd Street, New York, New York immediately subsequent to the satisfaction or
waiver of the conditions set forth in Articles V and VI herein (the “Closing
Date”), by telephonic meeting on such date or at such other time, date or place
as the Selling Shareholder and Regeneron may agree in writing.

 





 

 

Section 1.3 Deliveries.

 

(a) At the Closing, the Selling Shareholder shall deliver or cause to be
delivered to Regeneron (collectively, the “Selling Shareholder Closing
Deliveries”):

 

(i)the Sanofi Shares to Regeneron in the form attached hereto as Exhibit A, or
pursuant to such form as the transfer agent for the Common Stock shall require,
free and clear of any Lien (as defined below); and

 

(ii)a completed and executed original copy of Internal Revenue Service (the
“IRS”) Form W-8 BEN-E.

 

(b) At the Closing, Regeneron shall deliver, or cause to be delivered, to the
Selling Shareholder the Purchase Price, payable by wire transfer of immediately
available funds to an account or accounts that the Selling Shareholder shall
designate in writing at least two business days prior to the Closing Date.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDER

 

The Selling Shareholder hereby represents and warrants to Regeneron as follows:

 

Section 2.1 Title to Sanofi Shares. As of the Closing, the Selling Shareholder
shall own and shall deliver the Sanofi Shares, free and clear of any and all
option, call, contract, commitment, mortgage, pledge, security interest,
encumbrance, lien, tax, claim or charge of any kind or right of others of
whatever nature, other than any arising out of, resulting from or in connection
with any agreement, arrangement or understanding between Sanofi or any of its
subsidiaries and Regeneron (collectively, a “Lien”).

 

Section 2.2 Authority Relative to this Agreement. The Selling Shareholder has
the requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Selling Shareholder and the consummation
by the Selling Shareholder of the transactions contemplated hereby, including
the sale of the Sanofi Shares, has been duly authorized by the board of
directors of Sanofi and no other corporate or stockholder proceedings on the
part of the Selling Shareholder is necessary to authorize this Agreement or for
the Selling Shareholder to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by the Selling
Shareholder and constitutes the valid and binding obligations of the Selling
Shareholder, enforceable against the Selling Shareholder in accordance with its
terms, except as may be limited by bankruptcy, insolvency or other equitable
remedies.

 

Section 2.3 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
the Selling Shareholder for the execution, delivery or performance by the
Selling Shareholder of this Agreement or the consummation by the Selling
Shareholder of the transactions contemplated hereby.

 

Section 2.4 Receipt of Information. The Selling Shareholder has received all the
information it considers necessary or appropriate for deciding whether to
dispose of the Sanofi Shares. The Selling Shareholder has had an opportunity to
ask questions and receive answers from Regeneron regarding the terms and
conditions of Regeneron’s purchase of the Sanofi Shares and the business and
financial condition of Regeneron and to obtain additional information (to the
extent Regeneron possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to them or to which they had access. The Selling
Shareholder and its counsel has also had an opportunity to participate in the
diligence process related to the Secondary Offering. The Selling Shareholder has
not received, or is not relying on, any representations or warranties from
Regeneron, other than as provided herein.

 

Section 2.5 Full Disclosure. The Selling Shareholder is not aware of any fact,
condition or circumstance that may materially affect the collaborations between
Sanofi and Regeneron or any marketed products pursuant to such collaborations
that they have not previously disclosed to Regeneron orally or in writing.

 

Section 2.6 Treatment of Repurchase. No portion of the Purchase Price will be
treated as a dividend under Section 301 of the Internal Revenue Code of 1986, as
amended (the “Code”) by reason of Section 302 of the Code or otherwise.

 



2

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF REGENERON

 

Regeneron hereby represents and warrants to the Selling Shareholder as follows:

 

Section 3.1 Authority Relative to this Agreement. Regeneron has the requisite
corporate power and authority to execute and deliver this Agreement and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Regeneron, and the consummation by Regeneron of the
transactions contemplated hereby, including the purchase of the Sanofi Shares
have been duly authorized by Regeneron’s board of directors, and no other
corporate or stockholder proceedings on the part of Regeneron are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Regeneron and
constitutes the valid and binding obligations of Regeneron, enforceable against
Regeneron in accordance with its terms, except as may be limited by bankruptcy,
insolvency or other equitable remedies.

 

Section 3.2 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
Regeneron for the execution, delivery or performance by Regeneron of this
Agreement or the consummation by Regeneron of the transactions contemplated
hereby.

 

Section 3.3 Funds. Regeneron will have as of the Closing sufficient cash
available to pay the Purchase Price to the Selling Shareholder on the terms and
conditions contained herein.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.1 Additional Agreements. The parties shall and shall cause their
respective subsidiaries to take such action and execute, acknowledge and deliver
such agreements, instruments and other documents as the other party may
reasonably require from time to time in order to carry out the purposes of this
Agreement.

 

Section 4.2 Public Announcements. Except as may be required by applicable law,
neither party hereto shall make any public announcements or otherwise
communicate with any news media with respect to this Agreement or any of the
transactions contemplated hereby (a “Public Announcement”), without prior
consultation with the other party as to the timing and contents of any such
announcement or communications; provided, however, that nothing contained herein
shall prevent any party from promptly making any filings with any governmental
entity (including, for the avoidance of doubt, the U.S. Securities and Exchange
Commission) or disclosures with the stock exchange, if any, on which such
party’s capital stock is listed, as may, in its judgment, be required in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

 

Section 4.3 Withholding. Regeneron shall pay the Purchase Price to the Selling
Shareholder, free and clear of, and without reduction or withholding for, any
taxes. The Selling Shareholder shall indemnify Regeneron against any and all
taxes required to be deducted or withheld from the Purchase Price for any
reason, including, without limitation, the treatment of all or any portion of
the Purchase Price as a distribution under Sections 302(d) and 301 of the Code
(and any and all related losses, claims, liabilities, penalties, interest,
costs, and expenses incurred by Regeneron as a result of Regeneron’s failure to
deduct or withhold any such amounts).  In the case of any written claim or
written challenge by the IRS or any other governmental authority that deduction
and withholding from the Purchase Price are or were required (a “Tax Claim”),
Regeneron (i) shall provide the Selling Shareholder with written notice of such
Tax Claim, (ii) shall consult with the Selling Shareholder regarding any
challenge or defense of such Tax Claim and shall offer the Selling Shareholder
an opportunity to comment (and shall consider in good faith any such comments)
before submitting any written materials prepared or furnished in connection with
such Tax Claim, and (iii) shall not settle or compromise any such Tax Claim
without the prior written consent of the Selling Shareholder, which consent
shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, the parties hereto agree that, under applicable law as of the date
hereof and assuming the accuracy of the representation in Section 2.6 and the
delivery of the certificate required by Section 1.3(a)(ii), no deduction or
withholding for any taxes are required with respect to the payment of the
Purchase Price, and the parties further agree that neither party shall take a
contrary position for any purpose absent either a relevant change in tax law or
a final determination (within the meaning of Section 1313(a) of the Code) to the
contrary.

 



3

 

 

ARTICLE V

 

CONDITIONS TO CLOSING OF REGENERON

 

The obligation of Regeneron to purchase the Sanofi Shares at the Closing is
subject to the fulfillment on or prior to the Closing of each of the following
conditions:

 

Section 5.1 Representations and Warranties. Each representation and warranty
made by the Selling Shareholder in Article II above shall be true and correct on
and as of the Closing Date as though made as of the Closing Date.

 

Section 5.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by the Selling Shareholder on or
prior to the Closing Date shall have been performed or complied with by the
Selling Shareholder in all material respects.

 

Section 5.3 Closing Certificate. The Selling Shareholder shall have delivered to
Regeneron a certificate, dated as of the Closing Date and signed by an
authorized signatory of the Selling Shareholder, certifying to the effect that
the conditions set forth in Sections 5.1 and 5.2 have been satisfied.

 

Section 5.4 Certificates and Documents. The Selling Shareholder shall have
delivered at or prior to the Closing to Regeneron or its designee the Selling
Shareholder Closing Deliveries.

 

Section 5.5 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith such that the number
of shares of Common Stock held by the Selling Shareholder and its affiliates
following the Secondary Offering and the Repurchase Transaction would be no
greater than 400,000 shares of Common Stock plus any shares of Common Stock
retained by the Selling Shareholder as a result of the underwriters for the
Secondary Offering not exercising their overallotment option to purchase
additional shares of Common Stock in full. For greater certainty, all references
to the consummation of the Secondary Offering contained herein do not require
the exercise of any option granted to the underwriters for such offering.

 

ARTICLE VI

 

CONDITIONS TO CLOSING OF THE SELLING SHAREHOLDER

 

The obligation of the Selling Shareholder to sell the Sanofi Shares to Regeneron
at the Closing is subject to the fulfillment on or prior to the Closing of each
of the following conditions:

 

Section 6.1 Representations and Warranties. Each representation and warranty
made by Regeneron in Article III above shall be true and correct on and as of
the Closing Date as though made as of the Closing Date.

 

Section 6.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by Regeneron on or prior to the
Closing Date shall have been performed or complied with by Regeneron in all
material respects.

 

Section 6.3 Certificate. Regeneron shall have delivered to the Selling
Shareholder a certificate, dated as of the Closing Date and signed by an
authorized signatory of Regeneron, certifying to the effect that the conditions
set forth in Sections 6.1 and 6.2 have been satisfied.

 

Section 6.4 Purchase Price. Regeneron shall have delivered to the Selling
Shareholder or its designee or designees the Purchase Price, payable by wire
transfer of immediately available funds to the account or accounts that the
Selling Shareholder shall designate at least two business days prior to the
Closing Date.

 



4

 

 

Section 6.5 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith such that the number
of shares of Common Stock held by the Selling Shareholder and its affiliates
following the Secondary Offering and the Repurchase Transaction would be no
greater than 400,000 shares of Common Stock plus any shares of Common Stock
retained by the Selling Shareholder as a result of the underwriters for the
Secondary Offering not exercising their overallotment option to purchase
additional shares of Common Stock in full. For greater certainty, all references
to the consummation of the Secondary Offering contained herein do not require
the exercise of any option granted to the underwriters for such offering.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing, by mutual written
consent of the Selling Shareholder and Regeneron or (ii) at the election of the
Selling Shareholder or Regeneron by written notice to the other party hereto
after 5:00 p.m., New York time, on June 5, 2020, if the Closing shall not have
occurred, unless such date is extended by the mutual written consent of the
Selling Shareholder and Regeneron; provided, however, that the right to
terminate this Agreement pursuant to this clause (ii) shall not be available to
a party whose failure or whose subsidiaries’ or affiliate’s failure to perform
or observe in any material respect any of its obligations under this Agreement
in any manner shall have been the principal cause of or resulted in the failure
of the Closing to occur on or before such date.

 

Section 7.2 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

Section 7.3 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. Any term
or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement in any other jurisdiction
and a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision.

 

Section 7.4 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto and executed
contemporaneously herewith, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

 

Section 7.5 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

 

Section 7.6 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

Section 7.7 Remedies.

 

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party shall have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

 



5

 

 

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

Section 7.8 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, sent by electronic
mail, telecopied (upon telephonic confirmation of receipt), on the first
business day following the date of dispatch if delivered by a recognized next
day courier service, or on the third business day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

If to Regeneron:

 

Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Joseph J. LaRosa, Joseph.LaRosa@regeneron.com

Executive Vice President, General Counsel and Secretary

 

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz, LLP

51 West 52nd Street

New York, NY 10019

Attention: Andrew R. Brownstein, ARBrownstein@wlrk.com

Elina Tetelbaum, ETetelbaum@wlrk.com

If to the Selling Shareholder:

 

Sanofi

54, rue La Boétie

75008 Paris – France

Email: global_generalcounsel@sanofi.com

Attention: General Counsel, karen.linehan@sanofi.com

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges

767 5th Avenue

New York, NY 10153

Attention: Michael J. Aiello, michael.aiello@weil.com

Alexander D. Lynch, alex.lynch@weil.com

Eoghan P. Keenan, eoghan.keenan@weil.com

 



6

 

 

Section 7.9 Governing Law; Consent to Jurisdiction.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof that would require the application of the law of any other jurisdiction.
The parties irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York solely and specifically for any action, proceeding or investigation in
any court or before any governmental authority (“Litigation”) arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties hereto hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 7.9,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the Litigation in any such court is brought in
an inconvenient forum, that the venue of such Litigation is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction. Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of New York and of the
United States of America; provided that consent by the Selling Shareholder and
Regeneron to jurisdiction and service contained in this Section 7.9 is solely
for the purpose referred to in this Section 7.9 and shall not be deemed to be a
general submission to said courts or in the State of New York other than for
such purpose.

 

Section 7.10 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

 

[Signature Pages Follow]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Repurchase
Agreement to be duly executed and delivered as of the date first above written.

 

  SANOFI       By:

/s/ Karen Linehan

  Name: Karen Linehan   Title: Executive Vice President, Legal Affairs and  
General Counsel

 

 

  REGENERON PHARMACEUTICALS, INC.       By:

/s/ Robert E. Landry

  Name: Robert E. Landry   Title: Executive Vice President, Finance and Chief  
Financial Officer

 

[Signature Page to Stock Repurchase Agreement]

 





 

 

Exhibit A

[Transfer of Stock Ownership Form]

 





 

 



STOCK POWER

 

FOR VALUE RECEIVED, SANOFI SA HEREBY ASSIGNS AND TRANSFERS UNTO
_______________________________, TWELVE MILLION (12,000,000) SHARES OF THE
COMMON STOCK OF REGENERON PHARMACEUTICALS, INC. STANDING IN HIS/HER NAME ON THE
BOOKS OF SAID CORPORATION REPRESENTED BY CERTIFICATE/BOOK NOS. RE-9025, RE-9026,
RE- 9027, RE-9028, RE-9029, RE-9030, RE-9031, RE-9032, RE-9033, RE-9034, RE-9035
and RE-9036 HEREWITH, AND DOES HEREBY IRREVOCABLY CONSTITUTE AND APPOINT
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC ATTORNEY TO TRANSFER THE SAID STOCK
ON THE BOOKS OF SAID CORPORATION WITH FULL POWER OF SUBSTITUTION IN THE
PREMISES.

 

DATED: MAY [●], 2020             SELLING STOCKHOLDER (if entity)   SELLING
STOCKHOLDER (if individual)           Sanofi SA       (Name of Entity*)   (Print
Legibly – Name of Selling Stockholder*)           By:       (Signature)        
  (Signature*)           (Print Name of Person Signing)                        
      (Print Title of Person Signing)    

 

____________

* To be signed in exactly the same name as the shares are registered.

 





 